107 Ga. App. 215 (1963)
129 S.E.2d 404
FARMER
v.
THE STATE.
39777.
Court of Appeals of Georgia.
Decided January 10, 1963.
Spivey & Carlton, Milton A. Carlton, John B. Spivey, for plaintiff in error.
Walter C. McMillan, Jr., Solicitor General, contra.
JORDAN, Judge.
Curtis Farmer was tried and convicted of the offense of operating a tippling house in violation of Code § 26-6105. His amended motion for new trial was denied, and he excepted to that judgment. Held:
1. Special ground 1 of the amended motion for new trial which assigns error on the admission in evidence of certain testimony *216 elicited from the defendant (who had testified under oath) on cross-examination by the solicitor general shows no cause for reversal of this case for the reason that the testimony objected to was not unfavorable or harmful to the defendant. Couch v. State, 73 Ga. App. 153, 157 (35 SE2d 708). While it is contended by counsel for the defendant in his brief that the mere propounding of the questions set forth in this ground by the solicitor general was prejudicial to the defendant in that said questions wrongfully put the character of the defendant in issue, it does not appear that any objection was made to said alleged impropriety and no motion for mistrial was made or other ruling or instruction invoked with reference thereto by the court. "A party cannot during the trial ignore what he thinks to be an injustice, take his chance on a favorable verdict, and complain later." Joyner v. State, 208 Ga. 435, 438 (67 SE2d 221).
2. For the reasons set forth in the previous division special ground 2 likewise is without merit.
3. The evidence adduced on behalf of the State, while sharply controverted by that of the defendant, was sufficient to authorize the verdict rendered, and the general grounds of the motion for new trial are without merit.
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.